Citation Nr: 9923381	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 
1969.

This appeal arises from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) North Little 
Rock, Arkansas, Regional Office (RO), in which the RO 
determined that a nonservice-connected disability pension was 
not warranted.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Once 
it has been determined that a claim is well grounded, VA has 
a duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA medical examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

The record reflects that pursuant to a RO rating decision, 
dated in February 1998, the appellant's disabilities were 
specified as follows:  hiatal hernia (10 percent); non 
insulin-dependent diabetes (10 percent); refractive error 
both eyes (zero percent); acute or subacute peripheral 
neuropathy (zero percent); and history of benign positional 
vertigo (zero percent).  It was further determined that 
arthritis of the hands had not been found.  The combined 
rating is 20 percent.

A review of the record reflects that the appellant was most 
recently afforded a VA examination for pension purposes in 
January 1998.  The evidence shows that the appellant in his 
substantive appeal, received by the RO in August 1998, 
indicated that his conditions had worsened.  He added that he 
was experiencing chest pain lower back pain.  A VA 
examination in order to evaluate any disorder affecting the 
lower back area has not been performed. 

In his VA Form 21-527, the veteran indicated he received 
treatment at a VA facility in October 1997.  This record is 
not on file.  He also stated the he was receiving Civil 
Service retirement benefits.  It is unclear whether this 
retirement is due to disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which an appellant's disabilities 
are rated.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 38 
C.F.R. § 4.40 (1998), separate from any consideration of the 
appellant's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part. 38 C.F.R. § 4.40 (1998).  The factors involved in 
evaluating and rating disabilities of the joints include: 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (1998).  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the appellant's joint injury.  DeLuca, 8 Vet. 
App. 202, 206-07 (1995).

The Court has rendered several decisions, which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision.  In Brown v. Derwinski, 
2 Vet. App. 444 (1992), the Court held that a pension claim 
must be considered under both the "average person" standard 
delineated in 38 U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. § 
4.15 (1998) and the unemployability standards set forth in 38 
C.F.R. §§ 3.321, 4.17 (1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records pertaining 
to current treatment for his 
disabilities.  The RO should obtain all 
records that are not already in the 
claims file.  The RO should ask the 
appellant whether his Civil Service 
retirement is based on disabilities or 
longevity. The appellant should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status. 

2.  If his Civil Service retirement is 
based on disability, the RO should obtain 
these records.

3. The RO should obtain copies of the 
treatment records from the VA facility in 
little Rock, Arkansas.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of all musculoskeletal 
disorders, to include the lumbar spine.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file and a copy of this Remand 
prior to the examination.  The 
examination should include all necessary 
tests and studies, to include X-rays.  It 
is requested that the examiner obtain a 
detailed occupational history.  It is 
also requested that the examination 
include range of motion testing.  The 
examiner is requested to state the normal 
range of motion of involved.

Additionally, the orthopedist should be 
requested to determine whether the 
appellant's orthopedic disabilities, 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  It is further 
requested that the examiner comment on 
the impact the disabilities diagnosed 
have on the appellant's ability to 
maintain gainful employment.

5.  The appellant should be afforded a VA 
examination an appropriate specialist to 
evaluate the current severity of diabetes 
mellitus.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before the 
examination.  The examiner should report 
whether the appellant is taking insulin, 
and if taking insulin, whether the dosage 
is considered large.  The examiner should 
also note any restrictions of the 
appellant's activities or diet 
necessitated by diabetes mellitus.  It is 
requested that the examiner render an 
opinion as to the impact the diabetes 
mellitus has on the appellant's 
employability.

6.  The RO should schedule the appellant 
for a VA gastrointestinal examination by 
an appropriate medical specialist to 
determine the nature and severity of his 
hiatal hernia disorder.  All appropriate 
tests and studies, including an upper 
gastrointestinal series x-ray, should be 
performed and all findings must be 
reported in detail. The claims folder and 
a copy of this remand must to be made 
available to the examiner prior to the 
examination.  The examiner should comment 
on the absence or presence of the 
following: persistently recurrent 
epigastric distress; dysphagia, pyrosis; 
regurgitation; substernal or arm or 
shoulder pain, vomiting, material weight 
loss, hematemesis or melena.  It is 
requested that the examiner render an 
opinion as to the impact any 
gastrointestinal disabilities diagnosed 
have on the appellant's employability.

7.  A VA examination should be conducted 
by an ophthalmologist in order to 
determine the severity of any eye 
disability.  All tests deemed necessary 
should be performed.  The claims folder 
is to be made available to the examiner 
in conjunction with the examination.

8.  A VA general examination for pension 
purposes should be conducted to evaluate 
the remaining systems.  The examiner is 
requested to obtain a detailed clinical 
history concerning current complaints.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file and a copy of this Remand 
prior to the examination.  All tests 
deemed necessary should be performed.  
All diagnosed disorders should be listed 
on the examination report.

8.  The appellant should be informed of 
the consequences of his failing to appear 
for the above-discussed examinations.  
See 38 C.F.R. § 3.655 (1998).

7.  After the actions requested above has 
been completed to the extent possible, 
the RO should again consider the claim 
for pension benefits, to include, if 
appropriate, 38 C.F.R. §§ 4.40 and 4.45 
(1998) per Deluca, supra.  The RO should 
assign disability evaluations for all 
disabilities, which are diagnosed.  The 
RO should again consider the appellant's 
claim under the "average person" and 
"unemployability" standards under 38 
U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17 
(1998).

If the decision remains adverse to the appellant, he should 
be furnished a Supplemental Statement of the Case, which 
includes the pertinent rating criteria.  The appellant should 
be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


